This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE CASTRO-MONTANEZ,

 3          Worker-Appellant,

 4 v.                                                     NO. 34,772

 5 MILK-N-ATURAL, LLC,

 6          Employer-Appellee,

 7 and

 8 UNINSURED EMPLOYERS’ FUND OF
 9 NEW MEXICO (UEF),

10          Statutory Third Party-Appellee.

11 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
12 Leonard J. Padilla, District Judge

13   New Mexico Center on Law & Poverty
14   Gail Evans
15   Tim Davis
16   Albuquerque, NM

17 for Appellant

18 Hinkle Shanor LLP
19 Chelsea R. Green
20 Roswell, NM

21 for Appellee
 1                            MEMORANDUM OPINION

 2 ZAMORA, Judge.
 3 {1} Plaintiff-Appellant Jose Castro-Montanez (Worker) appeals from the workers’

 4 compensation judge’s (WCJ) order granting Employer Milk-N-Atural’s motion for

 5 summary judgment on the basis that the Workers’ Compensation Act categorically

 6 excludes farm and ranch laborers from coverage. Based on our recent decision in

 7 Rodriguez v. Brand West Dairy, 2015-NMCA-097, 356 P.3d 546, we issued a notice

 8 of proposed summary disposition, proposing to reverse. Employer has filed a

 9 memorandum in opposition, requesting that we reconsider our holding in Rodriguez

10 regarding the farm and ranch laborer exclusion or find that the holding should be

11 applied prospectively. [MIO 7] Employer also requests that we stay this appeal,

12 explaining that the New Mexico Supreme Court may “reverse or refine” our Opinion.

13 [MIO 11] Unpersuaded, we reverse.

14 Retroactive Application of Rodriguez

15   {2}   Employer continues to argue that the holding of Rodriguez should not be

16 applied retroactively to workers’ claims pending on or after March 30, 2012, id. ¶ 37,

17 which encompasses the present claim. [DS 1; MIO 8] Employer’s memorandum in

18 opposition concedes that Rodriguez controls the outcome of the instant case, but

19 invites this Court to reconsider our holding in Rodriguez and its retroactive

20 application. [MIO 8] We decline to do so. After an analysis of the three pertinent


                                             2
 1 factors to determine whether retroactive application is justified, Rodriguez expressly

 2 concluded that the “Opinion’s holding shall apply to workers’ claims that were

 3 pending as of March 30, 2012.” Id. A case is defined as pending until all appeals have

 4 been exhausted. State v. Nunez, 2000-NMSC-013, ¶ 114, 129 N.M. 63, 2 P.3d 264 (“A

 5 case is finalized when a judgment of conviction has been rendered, the availability of

 6 appeal exhausted, and the time for a petition for certiorari elapsed or a petition for

 7 certiorari finally denied.” (internal quotation marks and citation omitted)). This case

 8 falls within the purview of Rodriguez. Our notice of proposed summary disposition

 9 explained that we perceived no factual basis for distinguishing this Court’s decision

10 in Rodriguez. [CN 3] Accordingly, we reverse.

11 Motion to Stay

12   {3}   As Employer acknowledges, [MIO 11] neither the filing of a petition for writ

13 of certiorari, or an order granting a petition suspends the precedential value of this

14 Court’s opinions. See Rule 12-405(C) NMRA (“A petition for a writ of certiorari filed

15 pursuant to Rule 12-502 NMRA or a Supreme Court order granting the petition does

16 not affect the precedential value of an opinion of the Court of Appeals, unless

17 otherwise ordered by the Supreme Court.”). Employer argues, however, that there is

18 “uncertainty that still exists” and a stay would conserve the time and resources of the




                                              3
1 parties and the judiciary. [MIO 11] We decline to stay the instant appeal and instead

2 rely on Rodriguez to reverse the WCJ’s order.

3   {4}   Accordingly, for the reasons stated above and in our notice of proposed

4 summary disposition, we reverse.

5   {5}   IT IS SO ORDERED.


6
7                                        M. MONICA ZAMORA, Judge

8 WE CONCUR:


 9
10 CYNTHIA A. FRY, Judge


11
12 LINDA M. VANZI, Judge




                                            4